Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-17-00411-CV

              JUNCTION ECONOMIC DEVELOPMENT CORPORATION,
                                Appellant

                                                v.

                                        Dale JOHNSON,
                                            Appellee

                     From the 452nd District Court, Kimble County, Texas
                               Trial Court No. DCV-2016-1632
                         Honorable Robert Hofmann, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED and this appeal is DISMISSED.

       We order that appellee Dale Johnson recover his costs of this appeal, if any, from appellant
Junction Economic Development Corporation.

       SIGNED August 2, 2017.


                                                 _________________________________
                                                 Marialyn Barnard, Justice